Citation Nr: 1315170	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  06-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from September 1940 to July 1945 and from October 1946 to July 1952.  The Veteran died on June [redacted], 1991; the appellant is the Veteran's surviving spouse.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded in April 2008 and July 2009 for further development.  As noted in an August 2011 Board decision, the July 2009 decision had granted service connection for missing teeth and for peptic ulcer disease, but denied a claim of clear and unmistakable error (CUE) for accrued benefits purposes.  By the 2011 decision, the Board denied entitlement to TDIU for accrued benefits purposes.

The appellant appealed the Board's August 2011 denial to the United States Court of Appeals for Veterans Claims.  During the pendency of that appeal, the appellant and the Secretary for the Department of Veterans Affairs (Secretary) agreed in a joint motion that the case required a remand by the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the case in May 2012 for compliance with the terms of the joint motion.  The case has been returned to the Board for action consistent with the joint motion.

In the May 2012 joint motion, the appellant and the Secretary pointed out that the Board did not address whether there had been an unadjudicated claim of service connection for numbness and tingling of the Veteran's hands associated with his service-connected cervical spine disability.  In a March 2013 brief, the appellant's representative notes that there were unadjudicated claims stemming from a June 1986 letter that referenced blackouts/syncope, headaches, cervical radiculopathy (numbness and tingling in his hands), and peripheral neuropathy of the lower extremities (numbness and tingling in his legs).  

If such claims were pending at the time of the Veteran's death, and the appellant's claim for accrued benefits can be said to encompass such pending claims, the outcome of an adjudication by VA may affect the question of entitlement to TDIU for accrued benefits purposes.  The Board therefore finds that a remand of the TDIU claim is necessary in order for the agency of original jurisdiction (AOJ) to consider whether such claims of service connection were pending, and any other pending claims as found, prior to adjudicating the claim for TDIU.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the position of the parties to the joint motion, for each claim found pending at the time of the Veteran's death, consideration must now be given to whether an accrued benefits claim for TDIU contemplated such a claim and now requires consideration before the TDIU claim may be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the entire claims file and determine whether there were other pending claims at the time of the Veteran's death, which remain unadjudicated at this time and which could have an effect on the adjudication of the TDIU claim on appeal.  The AOJ should address all claims contemplated by or implicit in the appellant's accrued benefits claim for TDIU.  At the least, the issue addressed by the parties to the joint motion, namely service connection for upper extremity numbness and tingling, such as might be due to cervical radiculopathy, must be considered.  (The representative has also argued that claims of service connection for blackouts/syncope, headaches, and peripheral neuropathy of the lower extremities, to include as secondary to service-connected cervical spine and psychiatric disabilities, were pending.)

2.  Following the above development, the AOJ should review the claims file and readjudicate the appellant's claim of entitlement to TDIU for accrued benefits purposes.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

